DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-14 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over  Folta et al (US 2003/0043483 A1) in view of Orihara et al (US 2013/0078555 A1). 
As to claims 1 and 26-29,  Folta discloses a method of making a mirror (10) for use with extreme ultraviolet (EUV) or X-ray radiation (see abstract) and the method comprising all steps of the instant claim such as: providing an optical element (10) having a curved surface (see figure 2) has localized defects (roughness) that degrade performance of the curved surface, spin-coating the curved mirror surface with a material (smothering overcoat layer) to cover at least some of the defects (see claims 1 and 5) and curing the spin-coated material on the curved mirror surface (this is seen to be an inherent step and must be present for the material to be formed on the curved mirror as intended) to reduce the number of defects and improve the performance of the curved mirror surface.
          As to claims 11-12, comprising coating the cure, spin,-coated mirror surface with multiple optical layers optical layers to provide a reflective mirror surface for EUV or X-ray radiation and wherein the multiple layers has layers of molybdenum and silicon (see claim 13).

	As to claim 14, wherein the curved mirror surface (10) is aspheric mirror surface.
	Thus, Folta discloses substantially all of the limitations of the instant claims.  Folta does not expressly disclose the defects comprising any of scratches, pits, and digs having at least on lateral dimension smaller than 500nm, as recited in the claims.  However, an optical element used in a lithography device having defects with lateral dimension smaller than 500nm is well known per se.  For example,  Orihara discloses a method for making a mask black glass substrate for use with lithography device and having steps of coating the substrate with a multilayer reflective film for covering defects that has at least 60 nm (see paragraph [0256]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to coat the curved mirror surface of Folta to cover the defects of having at least lateral dimension smaller than 500nm as suggested by the Orihara for the purpose of improving the quality of the mirror as intended by Folta. 

Claims 1-19, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable  over Kierey et al (US 2013/0335816 A1) in view of Orihara et al (US 2013/0078555 A1).
As to claim 1, Kierey discloses a method of making a mirror (10) for use with extreme ultraviolet (EUV) or X-ray radiation (see paragraph [0006]) and the method comprising all steps of the instant claim such as: providing an optical element (10) having a curved surface (24) has localized defects (roughness) that degrade performance of the curved surface, spin-coating the curved mirror surface with a material (20, 32b) to cover at least some of the defects (see paragraph [0124]) and curing the spin-coated material on the curved mirror surface (this is seen 
With respect to claims 26, 28-29, Kierey discloses a mirror for use with extreme ultraviolet or x-ray radiation and comprising all features of the instant claim such as: an optical element (10) having a curved surface (24) has localized defects (roughness) that degrade performance of the curved mirror and a thin film (20; or 32b) formed on the curved mirror surface.  It is noted that once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made.  The burden shifts to the applicant to show an unobvious difference.
As to claim 4, comprising characterizing the number of defects/roughness on the mirror surface before the spin-coating (see paragraph [0021]).
As to claims 5-6, comprising characterizing the number of defects (roughness) on the mirror surface after the spin-coating (see paragraph [0020]).
	

    PNG
    media_image1.png
    267
    561
    media_image1.png
    Greyscale








            As to claims 10 and 21, 23, the optical element (10) has a substrate made of quart silicon, 

glass ceramic (see paragraph [0036]). 

           As to claims 11-12, comprising coating the cure, spin,-coated mirror surface with multiple optical layers optical layers to provide a reflective mirror surface (22) for EUV or X-ray radiation and wherein the multiple layers has layers of molybdenum and silicon (see paragraph [0037]).
	As to claim 13, wherein the mirror (10) is for use in a wavelength range between 1 and 20nm (see paragraph [0004]).
	As to claim 14, wherein the curved mirror surface (10) is aspheric mirror surface.
	As to claims 15, and 19, it is noted that the steps of depositing the material onto the curved surface and rotating the curved surface of the optical elements, as recited, are seen to be inherent steps of the spin-coating process, as intended by Kierey for the purpose of forming, stabilizing and hardening the material (see paragraph [0024]).
	Thus, Kierey discloses substantially all of the limitations of the instant claims.  Kierey does not expressly disclose the defects comprising any of scratches, pits, and digs having at least on lateral dimension smaller than 500nm, as recited in the claims.  However, an optical element used in a lithography device having defects with lateral dimension smaller than 500nm is well known per se.  For example,  Orihara discloses a method for making a mask black glass substrate for use with lithography device and having steps of coating the substrate with a multilayer reflective film for covering defects that has at least 60 nm (see paragraph [0256]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to coat the curved mirror surface of Kierey to cover the defects of having at least lateral dimension smaller than 500nm as suggested by the Orihara for the purpose of improving the quality of the mirror as intended by Kierey. 

	As to claims 7-8, Kierey as modified by Orihara lacks to show inspecting the mirror surface with a confocal microscope over an area greater than 1mm².  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the confocal microscope to inspect the mirror surface over an area greater than 1mm2 since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
	As to claims 16-18, Kierey as modified by Orihara, does not specifically disclose the thickness of the thin film formed on the mirror and the number of the rotation of the optical element, as recited in the claims.  It is the Examiner’ s position that it would have been obvious to a skilled artisan to select a proper thickness formed on the mirror, as well as the number of the 
	As to claim 24, Kierey discloses the material is a glass-like material but does not specifically the glass-like material has hydrogen silsesquiozane or methylsiloxane, as recited.  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the glass-like material having hydrogen silsesquiozane or methylsiloxane for covering the defects of the mirror surface of Kierey since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	As to claim 25, Kierey lacks to disclose that the defect/roughness is reduced to less than 1 defect per square millimeter over the usable area of the curved mirror surface.  It would have been obvious to a skilled artisan to cover the mirror surface of Kierey by the material so that the defect is reduced to less than 1 defect per square millimeter and thereby improving the quality of the optical element since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kierey et al (US 2013/0335816 A1) in view of Orihara et al (US 2013/0078555 A1) and further in view of Blough et al (US 2009/0264316 A1).
	With respect to claims 20-22, Kierey as modified by Orihara, discloses a method for making a mirror for use with extreme ultraviolet (EUV) or X-ray radiation and comprising substantially all of the limitations of the instant as discussed above. Kierey as modified by 
Response to Amendment/Arguments
Applicant’s amendment filed December 27, 2021 has been entered. Claims 1, 9, 26 have been amended.  New claims 27-29 have been added.  Applicant’s arguments in conjunction with the amendment have been carefully reviewed but they are not found persuasive and have been traversed in view of new ground of rejections as set forth above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn



/HUNG NGUYEN/Primary Examiner, Art Unit 2882